Citation Nr: 1226250	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for myofascitis and chronic strain of the low back, for the portion of the appeal period extending from October 4, 2005 to February 24, 2010; and entitlement to a disability rating in excess of 20 percent for the portion of the appeal period extending from February 25, 2010 forward. 

2.  Entitlement to an initial compensable rating for allergic rhinitis for the portion of the appeal period extending from October 4, 2005 to May 29, 2007; a rating in excess of 30 percent for the appeal period extending from May 30, 2007 to June 27, 2008; and a compensable rating for the appeal period extending from June 28, 2008, forward.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to October 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in December 2010 at which time the increased rating claims for a low back disorder and allergic rhinitis were remanded for additional development.  The RO completed the evidentiary tasks requested by the Board, and obtained adequate clinical information and medical opinions.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board notes that the increased initial rating claims for a low back disability and allergic rhinitis on appeal include staged rating components which were not previously identified by the Board in the 2010 Remand.  For the sake of clarity and completeness, the Board has properly characterized the issues as shown on the title page and will consider whether increased initial and staged ratings are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When the case was previously before the Board in 2010, the issues on appeal included a service connection claim for a psychiatric disability.  In a January 2012 rating decision, service connection was established for depression and anxiety, for which an initial 70 percent evaluation was assigned effective from October 2005.  Hence that claim has been resolved and is no longer in appellate status.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran is currently unemployed, possibly due to factors which may include her service connected disorders, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

A July 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Service connection claims for sinusitis and bilateral knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them,  and they are referred to the AOJ for appropriate action.  

A TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from October 4, 2005 to February 24, 2010, the Veteran's disability of the lumbar spine was manifested primarily by pain on motion, and a combined range of motion of between 120 and 235 degrees; it was not manifested by flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of no greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  For the portion of the appeal period extending from October 4, 2005 to February 24, 2010, the evidence does not reflect that the Veteran's disability of the lumbar spine resulted in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any year within that appeal period.

3.  For the portion of the appeal period extending from February 25, 2010 forward, the Veteran's disability of the lumbar spine has been manifested by chronic pain and forward flexion limited to 60 degrees; it has not been manifested by flexion of the thoracolumbar spine of 30 degrees or less or unfavorable ankylosis of the entire throracolumbar spine. 

4.  For the portion of the appeal period extending from February 25, 2010 forward, the evidence does not reflect that the Veteran's disability of the lumbar spine resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any year within that appeal period.  

5.  Throughout the appeal period there has been no objective evidence of neurological manifestations, or bowel or bladder impairment, associated with the disability of the lumbar spine. 

6.  For the portion of the appeal period extending from October 4, 2005 to April 3, 2007, the Veteran's rhinitis was not manifested by polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, or by impairment approximating such a level of severity.  

7.  For the portion of the appeal period extending from April 4, 2007 to June 25, 2008, the Veteran's rhinitis was manifested by a left nasal polyp.

8.  For the portion of the appeal period extending from June 26, 2008 to February 3, 2011, the Veteran's rhinitis was not manifested by polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, or by impairment approximating such a level of severity.  

9.  For the portion of the appeal period extending from February 4, 2011 forward, the Veteran's rhinitis has been manifested by symptoms approximating greater than 50 percent obstruction of nasal passages on both sides.  

10.  For the entirety of the appeal period, service connected allergic rhinitis and a low back disability have not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from October 4, 2005 to February 24, 2010, the criteria for an initial evaluation in excess of 10 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011). 

2.  For the portion of the appeal period extending from February 25, 2010 forward, the criteria for an evaluation in excess of 20 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).

3.  For the portion of the appeal period extending from October 4, 2005 to April 3, 2007, the criteria for an initial compensable evaluation for rhinitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011).

4.  For the portion of the appeal period extending from April 4, 2007 to June 25, 2008, the criteria for a 30 percent evaluation for rhinitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011).

5.  For the portion of the appeal period extending from June 26, 2008 to February 3, 2011, the criteria for a compensable evaluation for rhinitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011).

6.  For the portion of the appeal period extending from February 4, 2011 forward, the criteria for a 10 percent evaluation for rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011).

7.  For the entire appeal period extending from October 4, 2005, the criteria for referral of increased rating claims for allergic rhinitis and a low back disability for consideration of an extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include information relating to the assignment of a disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  This specific notice was provided to the Veteran in March 2006.

The Veteran's claims arises from her disagreement with the initial disability rating following the grant of service connection for a low back disability and allergic rhinitis.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, by letter dated in November 2005 (prior to the grant of service connection), the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

To the extent that the claim on appeal includes a component of an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  In this case, the Veteran was provided pertinent information regarding her increased rating claims in correspondence issued to her by VA in June 2008.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Numerous examinations and evaluations have been conducted during the appeal period. 

The Board remanded the case in December 2010 for actions including obtaining additional evidence from the Veteran herself, or additional information with which VA could request it, and furnishing VA examinations to evaluate the service-connected low back disability and allergic rhinitis.  A duty to assist letter was issued in December 2010, following which the Veteran provided no additional evidence herself, and failed to assist VA by providing information necessary for VA to obtain additional evidence from private sources on behalf of the Veteran.  The Court has held that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case and accordingly, no further assistance in this regard is required.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  

VA examinations were provided for the Veteran in February 2011.  In this regard, the Veteran has expressed dissatisfaction with those examinations.  Specifically she has maintained that the VA nurse who was involved in evaluating the Veteran's low back disability caused her great pain, and the Veteran has described her as unprofessional and "grossly incompetent."  While it is unfortunate that the Veteran was unhappy with her examination, the Board may assume the competency of any VA medical examiner, including nurse practitioners and physician assistants, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291  (Fed. Cir. 2009) (finding that where a claimant does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency). 

The Federal Circuit recently explained that any challenge to the expertise of a VA practitioner must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Here, the Veteran failed to provide a coherent and persuasive argument to the effect that that the VA staff who conducted/assisted in conducting her February 2011 examination was/were incompetent to do so.  Having reviewed the February 2011 examination report in full, as well as the other examination reports on file, the Board finds no inadequacies and hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

INCREASED RATINGS

The Veteran's claims for higher evaluations for her low back disability and allergic rhinitis were placed in appellate status by her disagreement with the initial rating awards.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Low Back

The Veteran filed an original service connection claim for chronic low back pain in October 2005.  

The Veteran underwent an examination conducted by QTC in December 2005.  She gave a 6 year history of chronic low back pain with frequent exacerbations and symptoms of radiating pain into the right leg.  Pain level was assessed as 9/10 and described as somewhat relieved with nonsteroidal anti-inflammatory medications.  She explained that there were times when low back pain was incapacitating, requiring complete bedrest.  The Veteran reported that during exacerbations of pain, it was impossible for her to sit up straight or stand for prolonged periods.  The report mentioned that the Veteran did not claim that any permanent profile had been issued during service or that any medical provider had assessed her as being incapacitated due to low back problems.  She mentioned that she had lost time from work on 3 occasions during the past month due to low back pain.  

On examination, the Veteran's gait and posture was normal.  Straight leg raising test was positive due to pain bilaterally, and tenderness was noted.  There was no evidence of radiation of pain on movement, muscle spasm, or of fixed positioning of the thoracolumbar spine.  Range of motion testing revealed flexion from to 90 degrees with pain at 80 degrees, 25 degrees of left lateral flexion and 15 degrees of right lateral flexion, with pain at 20 and 10 degrees, respectively.  Extension was to 15 degrees with pain at 10 degrees, and lateral rotation was to 30 degrees bilaterally, with no pain.  The examiner indicated that range of motion was additionally limited by pain, lack of endurance and fatigue after repetitive motion; not impacted by weakness or incoordination.  The examiner indicated that he was unable to determine the level of additional limitation in degrees.  The examiner also opined that the Veteran did not have intervertebral disc syndrome with chronic and permanent nerve root involvement, nor did she have any related bowel or bladder dysfunction.  In summary, the examiner indicated that the low back disability was primarily manifested by tenderness, limitation of motion, pain on motion and positive bilateral straight leg raising test.  X-ray films of the lumbar spine were normal.  Diagnoses of low back myofascitis, chronic strain, and limitation of motion were made.    

By rating action of April 2006, service connection was granted for myofascitis and chronic low back strain, for which an initial 10 percent evaluation was assigned effective from October 4, 2005, the day following the Veteran's discharge from service.  

The Veteran was seen by VA in October 2006 at which time she complained of low back pain radiating into the right leg.  It was noted that she had a desk job and did not get to stretch her back.  Examination revealed spasms and decreased motion of the lumbar spine.  Foot sensation was intact to light touch.  Lumbar strain with right sciatica was diagnosed.  The Veteran was also provided with a letter from her VA doctor for work purposes indicating that the Veteran had a low back condition which required her to get up and move every 2 hours, wear lumbar support and have an ergonomically correct chair.

A VA entry dated later in October 2006 indicates that MRI studies revealed a bulging disc at L4-5 and degenerative disc at L5-S1.  

In a statement provided in June 2008, the Veteran maintained that her low back disability warranted an increased evaluation due to manifestations of constant pain, and difficulty sitting or standing for long periods.  She also mentioned that she had difficulty sleeping due to back problems and that it affected everything that she did.  

VA records reflect that in September 2008, the Veteran had complaints of low back pain radiating into the left leg.  The Veteran gave a 2 day history of a pinched nerve.  VA X-ray films of the lumbar spine taken in September 2008 revealed slight left convexity, which was described as positional or possibly due to slight scoliosis.  

An examination was conducted by QTC in February 2010.  The Veteran gave a history of back problems since 1999, diagnosed as myofascitis and chronic strain.  The Veteran indicated that she could walk without limitation and did not have symptoms of: stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, weakness, or bowel/bladder dysfunction.  She did complain of constant, severe pain and of immobility due to pain.  It was reported that pain could be exacerbated by activity and was relieved by rest, Codeine and muscle relaxers.  She also stated that during flare-ups she experienced limitation of motion, lifting and bending.  The Veteran indicated that her condition had not resulted in any incapacitation during the past 12 months and that she was not receiving any treatment.  

On examination, posture and gait were normal, walking was steady and no assistive devices were used for ambulation.  Range of motion testing revealed flexion to 60 degrees with pain at 60 degrees, 20 degrees of left and right lateral flexion.  Extension was to 20, and lateral rotation was to 20 degrees bilaterally.  Repetitive motion was possible on testing and that no additional degree of limitation was shown.  The examination also revealed evidence of radiating pain on movement and tenderness at L5-S1.  There was no evidence of muscle spasms, guarding, weakness, atrophy or ankylosis.  Straight leg raising test was negative bilaterally.  

Neurological evaluation revealed no sensory deficits from L1-L5 or at S1, or indications of motor weakness.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray films of the lumbar spine were normal.  Diagnoses of chronic low back strain and myofascitis were continued as supported by history and findings of limitation of motion on examination.  

By rating action of May 2010, an increased evaluation of 20 percent was granted for the low back disability, effective from February 25, 2010, the date of the QTC examination, based on evidence of limitation of flexion.

In December 2010, the Board remanded the claim for further evidentiary development.  

A VA examination of the spine was conducted in February 2011 and the claims file was reviewed.  The Veteran reported having constant back pain which never went away, and estimated her pain on examination as 8/10.  The report indicated that the back condition was treated with rest, medication and muscle relaxers.  It was noted that she underwent physical therapy and had been using a TENS unit, which she did not find helpful.  She reported having moderate flare-ups every 1 to 2 months, lasting for hours and estimated to reduce her range of motion by 90% during these episodes.  The Veteran denied having manifestations of: bowel or bladder dysfunction, numbness, paresthesias, left or foot weakness, falls, or unsteadiness.  She reported having posterior left leg pain from the buttocks to the knee occurring about once a month.  The Veteran acknowledged having symptoms of fatigue, decreased motion, and spasms, but denied having symptoms of weakness or spinal pain.  She reported that she could walk more than 1/4 mile, but less than a mile, and indicated that she did not use any assistive aids or devices.  

On examination, posture and gait were normal.  There was no evidence of the following symptoms: kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis, or ankylosis.  The examination was negative for spasms, atrophy, tenderness, and weakness, but was positive for guarding and pain with motion.  Range of motion testing revealed flexion from 0 to 90 degrees; 30 degrees of left and right lateral flexion; 30 degrees of left and right lateral rotation; and extension from 0 to 30 degrees with pain on motion in all areas tested.  On repetitive testing, range of motion revealed flexion from 0 to 60 degrees; 25 degrees of left and right lateral flexion; 25 degrees of left and right lateral rotation; and extension from 0 to 20 degrees, with pain on motion in all areas tested.  Reflex and sensory evaluation of the upper and lower extremities were normal.  X-ray films of the lumbar spine were described as unremarkable, revealing so significant abnormality.  

Lumboscaral strain with normal X-ray findings on examination was diagnosed.  The examiner indicated that a diagnosis of degenerative disc disease was not appropriate in light of negative X-ray findings and the fact that range of motion testing failed to confirm the pathology.  It was commented that this condition had  no occupational effect and a mild effect on activities such as shopping, chores and exercise.  Sciatica of the right leg with no findings of pathology on examination was also diagnosed.  The report also indicated that the Veteran was not retired but had not been employed for 2 to 5 years.  It was noted that she had been a student until 2008 and then a full-time parent.  

Analysis

The Veteran's claim for a higher evaluation for a low back disability was placed in appellate status by her disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for the portion of the appeal period extending from October 4, 2005 to February 24, 2010; and entitlement to a disability rating in excess of 20 percent for the portion of the appeal period extending from February 25, 2010, forward.

For the entirety of the appeal period, the Veteran's low back disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 is used for the evaluation of lumbosacral strain.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

The other diagnostic code and criteria potentially applicable in this case is 5243, used to evaluate intervertebral disc syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

For the portion of the appeal period extending from October 4, 2005 to February 24, 2010, an initial 10 percent evaluation was assigned under DC 5237, based on evidence of restricted combined range of motion of greater than 120 degrees, but not greater than 235 degrees.  

As for the assignment of an initial disability rating in excess of 10 percent for the low back for the portion of the appeal period extending from October 4, 2005 to February 24, 2010, the Board is unable to find any basis for an increased initial rating.  During this time period, there was no evidence the Veteran's forward flexion was greater than 30 degrees but not greater than 60 degrees.  Rather a VA examination conducted in 2005 documented a range of flexion of at worst 80 to 90 degrees with pain.  Similarly, the combined range of motion of the lumbar spine documented by medical evidence dated in 2005 was approximately 180 degrees at worst with pain, and 205 degrees at best, which is sufficient to support the assignment of an initial 10 percent evaluation, but in excess of the limitation to 120 degrees or less required to support the assignment of a 20 percent evaluation.  

Nor did any findings made prior to February 25, 2010 reveal evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or kyphosis.  The only reference to any such symptomatology was mention in conjunction with VA X-ray films of the lumbar spine taken in September 2008 which revealed slight left convexity, described as positional or possibly due to slight scoliosis.  However, there was no indication that this isolated finding resulted from muscle spasms or guarding, nor has any such finding of scoliosis or slight convexity been subsequently made.  

The Board has considered whether an increased evaluation is warranted under another Diagnostic Code, including under the criteria for intervertebral disc syndrome.  In order to receive the next higher 20 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least two weeks but less than four weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, during the appeal period extending from October 4, 2005 to February 24, 2010, the evidence does not reflect that the Veteran's low back disorder was productive of essentially any incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  During this time, the only medical recommendations made by the Veteran's VA doctor in 2006 were for her to get up and move every 2 hours, wear lumbar support and have an ergonomically correct chair, while at work.  As such, an increased evaluation under Diagnostic Code 5243 is not warranted.

To the extent that findings of degenerative disc at L5-S1 were made in 2006, the Veteran is not entitled to a separate compensable disability rating for limitation of motion of the lumbar spine due to this condition, which would be appropriately rated as degenerative arthritis under Diagnostic Codes 5003-5010.  Evaluations for distinct disabilities resulting from the same injury may only be separately evaluated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, at 261- 62 (1994).  Ratings for arthritis are generally based upon demonstrable limitation of motion, which in this case has been considered and compensated under the 10 percent disability rating already assigned.  To assign a separate or additional disability rating for limitation of the motion of the lumbar spine due to degenerative disc disease is similarly not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.   

Turning to the portion of the appeal period extending from February 25, 2010 forward, a 20 percent evaluation has been assigned based on evidence of limitation of flexion to 60 degrees or less, as shown upon examination of February 25, 2010.  Evaluating the evidence in light of the above rating criteria, the Board must conclude that a rating in excess of 20 percent is not warranted for any portion of the appeal period extending from February 25, 2010, forward.  Specifically, there has been no evidence presented reflecting limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, even based upon considerations of decreased motion on flare-ups or repetitive motion.  In addition, favorable ankylosis of the entire thoracolumbar spine has not been shown.   

The Board has considered whether an increased evaluation is warranted under another Diagnostic Code, including under the criteria for intervertebral disc syndrome.  In order to receive the next higher 40 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  However, during the appeal period, the evidence - both lay and clinical - does not reflect that the Veteran's low back disorder has been productive of incapacitating episodes requiring bed rest prescribed by a physician for the duration required to support a 40 percent evaluation.  As such, an increased evaluation under Diagnostic Code 5243 is not warranted.

As discussed above, it is clear that the schedular criteria provide no basis for increased initial or staged ratings during any portion of the appeal period.  

The Board has also considered whether an increased evaluation is warranted based upon the granting of a separate neurological disability related to the lumbar spine for the duration of the appeal period at issue.  In this regard, the Veteran has made subjective complaints of right sided sciatica and left leg pain.  However, neurological and sensory evaluations conducted by VA in 2011 were entirely normal in both the upper and lower extremities.  In addition, throughout the appeal period there has been no indication, lay or clinical, of bowel or bladder dysfunction associated with the low back disability.  Accordingly, there is no basis for the assignment of a separate evaluation for any neurological impairment related to the low back disorder, as no such manifestations have been clinically shown throughout the entirety of the appeal period. 

The evidence reflects the Veteran has constant pain and limitation of motion associated with her lumbar spine disability.  Even giving full consideration to the Veteran's manifestations of pain and painful motion, increased initial or staged ratings are not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 and 20 percent.  Significantly, VA has already taken into account restrictions on motion due to pain and repetitive testing in conjunction with assigning the current evaluations.  

Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 and 20 percent evaluations contemplate the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased initial or staged evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In essence, the Veteran is already receiving the appropriate amount of compensation for the extent of her limited motion, pain, functional impairment based on the other DeLuca and Mitchell factors.  

The Veteran is certainly competent to report her symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that she has stated that her service-connected low back disability warrants initial and staged evaluations in excess of 10 and 20 percent, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits. 

Upon reviewing the longitudinal record in this case, the Board finds that an initial rating in excess of 10 percent for the portion of the appeal period extending from October 4, 2005 to February 24, 2010; and entitlement to a disability rating in excess of 20 percent for the portion of the appeal period extending from February 25, 2010 forward, for myofascitis and chronic strain of the low back, are not warranted.  See Fenderson and Hart, supra.  As discussed herein, there is no basis for the assignment of increased initial or staged ratings, or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Accordingly, the appeal is denied.

B. Allergic Rhinitis

The Veteran filed an original service connection claim for allergies in October 2005.  

An examination was conducted by QTC in December 2005, at which time the Veteran reported that she had suffered from persistent allergies for 5 years, which developed after being deployed in Saudi Arabia for 4 months.  Symptoms including interference with breathing through the nose, shortness of breath, constant nasal congestion and clogged ears were noted.  She did not report missing any time from work due to the condition.  

Examination revealed a 30 percent nasal obstruction bilaterally and boggy nasal turbinates.  Constant clear rhinorrhea without any evidence of infection was noted and allergic rhinitis was diagnosed.  The examiner noted that examination of the sinuses revealed no evidence of sinusitis, but indicated that X-ray films would be helpful in completing the assessment.  In this regard, there were no findings of purulent discharge from the nose or tenderness over the facial sinuses.  

A January 2006 radiology report of the sinuses revealed mucosal thickening of the left maxillary antrum.  In February 2006, the QTC examiner provided an addendum clarifying the diagnosis as chronic sinusitis.    

By rating action of April 2006, service connection was granted for allergic rhinitis, for which an initial noncompensable evaluation was assigned effective from October 4, 2005, the day following the Veteran's discharge from service.  

The Veteran was seen by VA in October 2006 at which time she complained of occasional headaches, and nasal congestion, drainage and occasional sore throat.  Examination of the nose revealed edematous nasal turbinates.  The diagnoses included migraine and rhinitis. 

When seen by VA in March 2007 , the Veteran's complaints included nasal congestion and post nasal drip.  Sinus X-ray films revealed haziness of the frontal sinuses and mucosal thickening indicative of sinusitis.  There was no mention of polyps at that time or in any of the March 2007 VA records.  A VA CT scan report of April 4, 2007 revealed findings of a large nasopharyngeal polyp on the left side.

In February 2008, the Veteran underwent septoplasty and right maxillotomy at VA for treatment of a left nasal polyp.  The operation report indicated that the Veteran had a several month history of nasal polyp, unresponsive to several courses of antibiotics and steroids.  It was noted that the initial presentation was in March 2007.  Post-operative diagnoses of septal deviation, left nasal polyp and right chronic maxillary sinus were made.  

A VA record dated in June 2008 indicated that the Veteran needed further nasal/sinus surgery by an outside ENT specialist.  A sinus CT scan of June 26, 2008 revealed resolution of sinus disease and synechia of the left septum.  An impression of chronic rhinitis with left nostril synechia was made.  

By rating action of November 2009, an increased rating of 30 percent was granted for rhinitis from May 30, 2007 to June 27, 2008, based on evidence of a nasal polyp shown during that time, followed by the assignment of a non-compensable evaluation effective from June 28, 2008 forward, at which time a polyp was no longer shown.   

An examination was conducted by QTC in February 2010.  The Veteran gave a history of sinus problems diagnosed as allergic rhinitis since 1999.  She reported having symptoms of interference with breathing through the nose and purulent discharge from the nose, and denied having sinus problems.  It was noted that Claritin and Flonase were used for treatment of allergies.  Examination of the nose revealed no nasal obstruction, deviated septum or nasal polyps.  It was noted that allergic rhinitis was present, manifested by erythema of the turbinates.  Allergic rhinitis was diagnosed.  It was mentioned that evidence of sinusitis on examination led to a denied request for X-ray films and it was explained that if present, sinusitis would be secondary allergic rhinitis. 

In light of the unclear information provided in the 2010 QTC examination report regarding the presence of sinusitis, as well as the failure to take X-ray films, the Board remanded the claim in December 2010, for further evidentiary development.  

A VA examination of the nose and sinuses was conducted in February 2011 and the claims file was reviewed.  The Veteran reported having problems described as allergic rhinitis and sinusitis since 2000, manifested by a runny nose and nose bleed every 2 to 3 weeks.  She mentioned that she treated these symptoms with Flonase and Afrin spray.  The report also indicated that nasal polyps and synechia of the left nostril had been identified in 2006, manifested by sinus congestion.  It was noted that surgery was performed in 2008 with some improvement thereafter.  The report revealed that the Veteran had a history of sinusitis and nasal allergies.  Symptoms of nasal congestion, excess nasal mucous and occasional breathing difficulty were noted.  The examiner commented that the Veteran used a tissue every 5 minutes during the examination.  

Physical examination revealed no evidence of sinus disease or polyps.  Nasal obstruction was 40 percent on the left side and 50 percent on the right side.  Films of the sinuses revealed no significant mucosal thickening or air-fluid levels, and no significant bony abnormalities.  The examiner concluded that no evidence of left nostril synechia, sinusitis or nasal polyps was shown on examination, as supported by normal X-ray films.  Allergic rhinitis with moderate to severe active symptoms on examination was diagnosed.  It was commented that this condition had no occupational effect and a mild effect on activities such as shopping, chores and exercise.  The examiner opined that since sinusitis was not found, it had no relationship to the Veteran' s allergic rhinitis.  

Analysis

Again, the Veteran's claim for a higher evaluation for allergic rhinitis was placed in appellate status by her disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the Veteran seeks entitlement to an initial compensable rating for allergic rhinitis for the portion of the appeal period extending from October 4, 2005 to May 29, 2007; a rating in excess of 30 percent for the appeal period extending from May 30, 2007 to June 27, 2008; and a compensable rating for the appeal period extending from June 28, 2008, forward.

The Veteran's rhinitis has been evaluated under Diagnostic Code 6522, which provides ratings for allergic or vasomotor rhinitis, for the entirety of the appeal period.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2011).

At the outset, the Board notes that there has been a question in this case of whether sinusitis is present in addition to rhinitis.  The provisions of 38 C.F.R. § 4.97, diagnostic codes 6510 to 6514, are used for the evaluation of various forms sinusitis.  Under the General Rating Formula, a noncompensable disability rating is warranted for sinusitis detected by X-ray only.  A 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

Clinical evidence on record dated in 2006 and 2007 reflects that sinusitis was present during that time; however evidence dated from June 2008 forward reflects that sinusitis had resolved.  Sinusitis was not found upon VA examination of 2011.  

As is clearly set forth above, VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, DC 6510-14 (sinusitis) and DC 6522 (allergic or vasomotor rhinitis). If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a).  However, in this case, service connection has never been established for sinusitis on a direct or secondary basis, nor has this condition been linked by competent, credible evidence as part and parcel of service-connected rhinitis.  As previously mentioned, evidence dated since June 2008 indicates that sinusitis resolved and recent evidence dated in 2011 indicates that it is no longer clinically shown.  As such, the Board will specifically limit this analysis to the matter of entitlement to increased initial and staged ratings for service-connected rhinitis, in appellate status.  In this regard, the Board also observes that given the nature of the Veteran's disability, the rating criteria under diagnostic code 6522 used to evaluate allergic rhinitis are the most appropriate provisions for application in this case.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2011). 

However, the Board acknowledges the Veteran's statements and contentions to the extent that they relate to a history and symptomatology of sinusitis, by referring the issue of entitlement to service connection for sinusitis to the RO for initial formal adjudication and review.  As there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria, the Board finds no impediment to adjudicating the rhinitis disability claim as it is not inextricably intertwined with the sinusitis claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Board also notes that given the specificity of the criteria used for the evaluation of allergic rhinitis under diagnostic code 6522, it is the clinical evidence that is of the most probative value, in terms of credibility and competency, in this case for purposes of evaluating this condition.  In this regard, the Veteran is certainly competent to report her symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, the rating criteria contemplate a showing of very specific findings, the nature of which are often identified only by clinical tests, X-ray films and CT scans.  Accordingly, a lay person such as the Veteran lacks the competency to accurately assess the presence or absence of such symptoms and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals, as opposed to lay statements of symptomatology.  

The clinical evidence in this case clearly reflects that for the portion of the appeal period prior to April 4, 2007, polyps were not present and a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side was not shown.  When evaluated by QTC in 2005, there was no indication of polyps and examination revealed a 30 percent nasal obstruction bilaterally.  No other evidence dated prior to April 4, 2007 reveals the presence of either of the aforementioned manifestations required to support the assignment of a compensable 10 percent evaluation under diagnostic code 6522.  Accordingly, for the portion of the appeal period extending from October 4, 2005 to April 3, 2007, the criteria for an initial compensable evaluation for rhinitis were not met.  

A VA CT scan report dated on April 4, 2007 contained findings consistent with evidence of a large left nasal polyp, warranting the assignment of a 30 percent evaluation.  Surgery to remove the polyp was performed in February 2008.  A sinus CT scan of June 26, 2008 revealed resolution of sinus disease and synechia of the left septum and did not indicate the presence of any further polyps.  The criteria for the assignment of a 30 percent evaluation, based on evidence of allergic rhinitis with polyps, are met for the portion of the appeal period extending from April 4, 2007 to June 25, 2008, and to this extent the appeal is granted.  

As a matter of clarification, the Board notes that a 30 percent evaluation had been assigned by the RO for rhinitis in a November 2009 rating action, effective from May 30, 2007 to June 28, 2008.  Pursuant to this decision, the Board has found clinical evidence of polyps prior to May 30, 2007 and has corrected the effective date herein, possibly entitling the Veteran to additional retro-compensation by virtue of this correction.  See 38 C.F.R. § 3.31.  The Board also points out that February 2008 surgical report makes mention of evidence of an initial presentation of a polyp since March 2007; however, careful review of records dated in March 2007 failed to reveal any such evidence; accordingly, the 30 percent evaluation is not made effective from March 2007.  Finally, the Board has slightly amended the effective date for the grant of a 30 percent evaluation to end as of June 25, 2008, instead of the June 28, 2008 date, which had been assigned by the RO.  This change more accurately reflects the fact that the polyp was shown to be resolved by clinical findings made on June 26, 2008 and results in absolutely no prejudice or adverse consequence to the Veteran, particularly in terms of receipt of compensation.   

As mentioned above, for the portion of the appeal period extending from June 26, 2008 to February 3, 2011, clinical evidence reflects that the polyp found in April 2007 had resolved, there was no recurrence of a polyp, and there was no evidence of a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  In fact , no nasal obstruction was found on examination of February 2010.  Accordingly, for the portion of the appeal period extending from June 26, 2008 to February 3, 2011, the criteria for an initial compensable evaluation for rhinitis were not met.  

The file contains a VA examination report of February 4, 2011.  At that time, no polpys were shown, nor have polpys been subsequently shown.  However, the February 2011 examination report revealed nasal obstruction of 40 percent on the left side and 50 percent on the right side.  The rating criteria provide that allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides warranted a 10 percent evaluation.  Technically, the findings are just short of meeting this criteria.  However, the provisions of 38 C.F.R. § 4.7 provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; that appears to be the case here.  38 C.F.R. § 4.7.  Accordingly, resolving any reasonable doubt regarding the degree of the disability in the Veteran's favor, an evaluation of 10 percent is warranted from the portion of the appeal period extending from February 4, 2011, and to this extent the appeal is granted.  See 38 C.F.R. § 4.3.  

Consistent with the findings made herein, the following determinations have been made: (1) for the portion of the appeal period extending from October 4, 2005 to April 3, 2007, the criteria for an initial compensable evaluation for rhinitis is denied; (2) for the portion of the appeal period extending from April 4, 2007 to June 25, 2008, the criteria for a 30 percent evaluation for rhinitis are met; (3) for the portion of the appeal period extending from June 26, 2008 to February 3, 2011, the criteria for a compensable evaluation for rhinitis are denied; and (4) for the portion of the appeal period extending from February 4, 2011 forward, the criteria for a 10 percent evaluation for rhinitis have been met.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

      C.  Extraschedular Consideration and TDIU

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a right foot disability.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then a veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Regarding the Veteran's service-connected low back disability and allergic rhinitis, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by these conditions are specifically contemplated by the schedular rating criteria, (diagnostic Code 5237, 38 C.F.R. § 4.71a, and diagnostic code 6522, 38 C.F.R. § 4.97, respectively); and no referral for extraschedular consideration is required.  The aforementioned schedular rating criteria specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  

As the maximum schedular ratings for a low back disability and allergic rhinitis are not even met at this point and the rating criteria are clearly adequate for rating purposes, the Board need not determine whether the Veteran's disability picture is exceptional under 38 C.F.R. 3.321(b)(1).  The question of whether the Veteran's service-connected conditions cause an inability to work is to be addressed in a separate TDIU claim (being deferred in light of the remand below).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's low back disability and allergic rhinitis, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

For the portion of the appeal period extending from October 4, 2005 to February 24, 2010, entitlement to an initial rating in excess of 10 percent for myofascitis and chronic strain of the low back, is denied.

For the portion of the appeal period extending from February 25, 2010 forward, entitlement to a disability rating in excess of 20 percent for myofascitis and chronic strain of the low back, is denied.

For the portion of the appeal period extending from October 4, 2005 to April 3, 2007, entitlement to an initial compensable evaluation for rhinitis, is denied.  

For the portion of the appeal period extending from April 4, 2007 to June 25, 2008, entitlement to a 30 percent evaluation for allergic rhinitis is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

For the portion of the appeal period extending from June 26, 2008 to February 3, 2011, entitlement to a compensable evaluation for rhinitis, is denied.  

For the portion of the appeal period extending from February 4, 2011 forward, entitlement to a 10 percent evaluation for allergic rhinitis is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

Referral for consideration of an extraschedular evaluation for service-connected allergic rhinitis and a low back disability is denied.


REMAND

Additional development is warranted in conjunction with a TDIU claim.  

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims for a low back disability and allergic rhinitis (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that in 2006, the Veteran had been employed at a desk job answering phones.  A February 2011 VA examination report indicates that she had not been employed for 2 to 5 years.  It was noted that she was a student until 2008 and then a full-time parent.  

Effective from October 2005, the Veteran's service-connected conditions, which include a psychiatric disorder, migraines, a low back disability and allergic rhinitis, have warranted a combined rating of 90 percent, indicating that the threshold requirements of 38 C.F.R. § 4.16(a), relating to total disability ratings based on unemployability, have been met.  However, at this point, the impact of such disabilities as relate to her employment status and employability are unclear.  

Accordingly, upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether she wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16, as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs her of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that she does, further action as described herein should be taken.  In the event that she does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, if applicable, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


